DETAILED ACTION
Reasons for Allowance

Claims 1-3, 5, 8-12, and 14-22 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Ou et al (US 2015/0160450) discloses a coherent illuminator designed to light a specimen, a radiation detector to detect light that interacted with the specimen, and an objective lens filtering light (Fig.9 and ¶¶68, 113). However, Ou fails to disclose  “wherein: the limiter comprises an incident angle limiter structured to limit the incident angle at which the light is input to the photoelectric surface; the coherent illumination light is a planar wave; and with an output angle of the coherent illumination light as Ѳill, with a wavelength thereof as λ, and with a pixel pitch of the image sensor as p, the incident angle limiter limits a light input with an incident angle 6 that satisfies a relation represented by |sin Ѳ - sin Ѳil| > λ/2p.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486